Case 18-14361-amc               Doc 26      Filed 11/14/18 Entered 11/14/18 15:52:12                      Desc Main
                                            Document     Page 1 of 1

                    UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
In re:                               )
                                     ) Chapter 7
GEORGE P. KELLY,                    )
                                     ) Case No. 18-14361-amc
                  Debtor.           )
____________________________________)

                                                       ORDER

           Upon consideration of the Chapter 7 Trustee’s Motion to Approve Settlement Agreement

and Release (“Motion”) 1 for an Order pursuant to 11 U.S.C. § 105 and Fed. R. Bankr. P. 9019

approving the Settlement Agreement and Release between the Trustee and George P. Kelly

attached to the Motion as Exhibit “A”; and the Court having reviewed the Motion; it appearing to

the Court that: (a) it has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and

(b) this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and the Court having determined

that the legal and factual basis set forth in the Motion establish just cause for the relief granted

herein; it is hereby

           ORDERED, the Motion is GRANTED; and it is further

           ORDERED, the Trustee shall be, and hereby is, authorized to enter into the Agreement

(as defined in the Motion); and it is further

           ORDERED, the Agreement and the terms set forth therein shall be, and hereby are,

APPROVED.

Dated: November 14, 2018
                                                        ______________________________________
                                                        ASHELY M. CHAN
                                                        UNITED STATES BANKRUPTCY JUDGE




1
    Capitalized terms used, but not defined, herein shall have the meaning ascribed to such terms in the Motion.
